DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1- 3, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Savian et al. ‘259 (US 9,428,259 B2).
Regarding claim 1, Savian et al. shows a continuous hinge assembly (20) comprising a first leaf (50) having an uppermost end (the end connected to upper trim 38) and a lowermost end (the end connected to lower trim 40), the first leaf configured to be secured to an edge of a first panel (16) with the uppermost end disposed adjacent a top end of the first panel  and a lower most end disposed adjacent a bottom end of the first panel (figs. 2-4); a second leaf (51) having an 
As to claim 2, Savian et al. shows a locking assembly (22) including an upper shoot bolt (56) having an upper tip (fig. 3), the locking having a retracted position in which the upper tip is disposed at or below the uppermost end of the hinge 
As to claim 3, the upper shoot bolt (56) is configured to be disposed between the edge of the first panel and the edge of the second panel in the closed position (figs. 5, and 5B).
As to claim 7, each of the first and second leaves includes a mounting segment (46, fig. 5B) configured to be secured and in contact with the edge of the respective first or second panel. 
As to claim 8, each of the first and second leaves includes an alignment finger (Fig. 5B, fingers at both sides of channel 46) configured to extend along a surface of one of the first and second panels to position the respective one of the first and second leaves relative to the one of the first or second panels.
4.	Claims 11 and 21 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Allee ‘716 (2,557,716).
Allee shows a continuous as claimed, including a first leaf (5) configured to secure to a first panel (1) and extend along a majority of a hinged edge of the first panel; and a second leaf (6) configured to secure to a second panel (3) and extend along a majority of a hinged edge of the second panel (col. 1, lines 43-45), the . 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 4-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Savian et al. ‘259 in view of Spork ‘583 (US 2001/0011583 A1).
Regarding claims 4 and 5, Savian et al. discloses the invention as claimed but for an upper roller assembly having a roller extending from the uppermost 
As to claim 6, the lower guide roller of Spork defines a longitudinal axis coaxial with the pivot axis of the hinge ([0036]).
As to claim 10, Savian et al. does not show a third panel connected to a second panel by a second hinge of claim 1.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to connect one or more panels to the two-panel folding door of Savian et al. with the hinge of claim 1 to close a bigger door opening, since it has been held that mere St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Savian et al. ‘259 in view of Lewis, Jr. et al. ‘665 (US 6,938,665 B2).
 Savian et al. does not show a weather strip secured to one of the leaves.  Lewis, Jr. teaches a weather strip (55) secured to a second leaf (83, figs. 3-4) such that the weather strip engages the first leaf (85) when in the closed position to avoid loss of energy between the panels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge leaves of Savian et al. with a weather strip taught by Lewis, Jr. et al. to prevent loss of energy.  Note that the weather strip of Lewis, Jr. is “a substantially continuous unbroken weather seal” (col. 3, lines 26-48).  Consequently, the weather strip of the modification is being formed substantially continuous unbroken along the entire length of the hinge leaves.  
8.	Claims 11-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Savian et al. ‘259 in view of Allee ‘716 (2,557,716).
Regarding claims 11 and 21, Savian et al. discloses the invention as claimed, including a first leaf (50) configured to secure to a first panel (16) and extend along a majority of a hinged edge of the first panel; and a second leaf (51) 

As to claim 13, the locking assembly of Savian et al. includes a locking lever (“22” of fig. 2, col. 6, lines 63-66) operated by the user in horizontal manner to enable the shoot bolt (56) to extend  or retract.  Savian et al. does not show the lever being operated by pivoting.  However, it would have been an obvious matter of design choice to modify the lever in a pivotal operating manner, since applicant has not disclosed that operating the lever pivotally solves any stated problem or is for any particular purpose and it appears that the lever of Savian et al., operated in a horizontal manner, would perform equally well of controlling the movement of the shoot bolt. In re Kuhle, 188 USPQ 7.  
As to claim 14, Savian et al. shows a top pivot assembly (fig. 3, 66) that is secured to the top end of the first leaf  and the top end of the second leaf.
As to claim 15, the top pivot assembly of Savian et al. includes a first side (“38”, fig. 3) and a second side (not labeled, right side of pivot 66 of fig. 3), the 
As to claim 16, the top pivot assembly of Savian et al. defines a pivot axis (“66”, col. 6, lines 50-53) such that the first and second leaves pivot relative to one another abut the pivot axis between the closed position and the open position.
9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Savian et al. ‘259  and Allee ‘716 as applied to claims 11-16 and 21 above, and further in view of Lewis, Jr. et al. ‘665 (US 6,938,665 B2).
The combination of Savian et al. and Allee discussed above does not show a weather strip secured to one of the leaves.  Lewis, Jr. teaches a weather strip (55) secured to a second leaf (83, figs. 3-4) such that the weather strip engages the first leaf (85) when in the closed position to avoid loss of energy between the panels.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge leaves of Savian et al. with a weather strip taught by Lewis, Jr. et al. to prevent loss of energy.  Note that the weather strip of Lewis, Jr. is “a substantially continuous unbroken weather seal” (col. 3, lines 26-48).  Consequently, the weather strip of the .  
Allowable Subject Matter
10.	Claims 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive.  (1) as to claim 1, applicant argues that the knuckle (66) of Savian is attached to the faces of the panel 16, and not to the “opposed edges” of the panels as recited in claim 1.  Examiner disagrees.  In fact, Savian clearly states that “the central hinge 20 includes a fixed hinge, pivot point or knuckle 66 at the top and bottom thereof.  The fixed hinge 66 can be part of the upper trim 38 and captures and secures the top of the living hinge (the same is at the bottom)” (see col. 6, lines 49-53), i.e., a pivot point (66, shown as a pin, figs 2-3) is secured/mounted at the top and bottom of the hinge 20.  And, the hinge (20) has its first leaf (50) and second leaf (51) attached to the hinged edges of the first and second panels respectively, meeting “an upper pivot formed and disposed between the first leaf and second leaf, disposed adjacent the uppermost ends of .
Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Examples of the cited references:
US 98,169,682 (Reynard) shows a locking hinge having a portion of the first leaf positioned within a portion of the second leaf in a closed position of the leaves.
US 2008/0276418 A1 (Peters et al.) shows a hinge having two leaves in a nested relationship and a portion of the first leaf is within the second leaf in a closed position.
5,941,027 (Hallsten) shows a continuous having a first leaf and a second leaf, a portion of the first leaf within a portion of the second leaf when the leaves in a closed position, and the leaves pivoted apart in an open position.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM
March 17, 2022